3



             OFFICE        OF THE     Al-l-ORNEY GENERAL   OF TEXAS
                                           AUSTIN




    port   mvaca,        Texas

    D-a    lsfrt




                   row     reqwrt     for   0          en r&eived and
    camlall~ consider6                                  we Quote Iron
    TOor rqusrt a8 fol



                                                 uttlncorponted
                                                alhoun couttty,
                                                lt aa followst



                                    969, the ovaert,
                                                   in tee 68t&t4l,
                                    r ~olmrlto0.0.had pl8ced of
                                    au rqaOrd#of Cahoun CoUe~
                                 b s-2 8 a8p Or~plat, thd pertt-
                                 ertiticatr of a&id a~      bow
           h 08dt q ttwd         l8 r0ii0r~t




-
Hon. R. A.IIIrton - Page 2


    ATT~~?IATASl3NA?FORCOllWWlUlCBO?
    DBSOOMPT1on In 00lmYAnc P Am SALRS OF PRoPRm,
    on tb  town traot of the City of port OIOomor,
    tha l'afiD'W~OF ‘fomsit~ Co, hereby plsoea of
    raaord tha analoaed up.'
              That on or about tha 24th. day of
             “2.
    JaItUW~, A. D. 1910 usd aa rOOOrde@l IIIYo&. 2
    pyb fb. 3 of the deed raoorda, appeara a sooond
    map or plrt oovorw addz$tlonalpromsty, the
    xmUmttt psrt of aald~oertlfiortabeing as
    follov8,
         "'Hnov sllnan we there prYaa8ta,~that tha
    Port O'Qonnor Tomilt. 00. @otlng borain by itr
    rrraldaat H, 0. Hart&, therounder duly authorlaed
    br the Board of Dlraotors of said Oorporstlon,
    h m itq lubdlvldad cortainlandabaloq~     to raid
    Corporation,vhioh ara lh~vn on the asp hereto
    sttauhed, Into outlota ad$olning tha tovnaite
    of Port OIOonttorheretofore dealgnated does hereby
    aoknowladgeand daolare t&&t the msp snd plrt of
    suoh lubdlvlalon hereto attrohed to be a aare 8M
    oorraot map and plat of luo hsubdlvlsloa~snd does
    here~mSxQlqATEAuDDEDIo~~TImRvA?SAmD
    STRRRTS TImRon SHOWS To THR usibAl& mainFIf~QP
    THOSH PDRCIHASMQ MUDS IS SAID SDBDIVISIOII.'
      (Rmphsiaed aeotiona lra those of the vrlter)
         ‘j. That port blootmor        is   not   and &s aaver
    bwtt lnaorporatsd.
         "4. That tha tvo tmmad plats vara never
    prorented to the ocmmlrlonar~oourt ror ii-
    8pproval u&d hwa nevar been qqwwed.
         95. met the .**otlotia
                              or 'thatvo pldi
                          nova0 bau lodaptod b
    stnets %a dlsputo~lirvo
    9ahoun Qount~.
         “6. That other rootlona under plat or
    rp number one have bean vorkad to soma l%tutt
    br Qalhoue oouttt~.
          '7.      That no j'u't .of the ts~pped 8tr..t8
    wulor plat lo. tvo haa avor be&n looeptod 01
    VOPkd.

             %     mat the only improvements0r the tvo
                                                                  A.


                                                                       5

    lion.R. A. Barton - Page 3


         streota in dlapute ooourred on OF about the time
         ot the original dadlaatlon, by vork dona and
         periopned w the ?ort OIOoaaor Townalte Co. at
         its ovx oost and lx p M s0.
              "9. T h a tth e r ea r eno lotml house8 vltbln
         the bouada ot the property in question.
             '10. That there -aN va~lotu lsndovnorsvithln
         the bounds of tha property in dispute,
            "11. Thrt ooaplalnt 18 not being msds by
        property ovnera vlthio the oonf%aoa o? the dir-
        Puted ProPerty.
               :
             l
             l2;  That Owlrint la being rrda to ths
        Court by other realdant Oltlians of tho Tovnslta
        of port o%xtnor.
            *13. mat them hav*      booa no 0rri0iai or
        othervlsa rcceptmaa of tha platted streets br
        Oalhoun Oounty, that there hss been no designation
        88 to OUSS, by oomlsslonors Court.
             '14. That the general publlo lava uaod to
         a oonaiderabloextant, ona, and tho aoooad to
         loaa extent of thst seotlon of the two atreata
         in dlsputo.
             y1.s. mst 0Tlalat is bow      msdo by osrtaln
         oltiaexs of port 0 Ooaaor, ss to the lreotlon ot
         oattle guard8 pn the tvo ltreats in quertlon.
             *Ia ordar to proront a alight plature of the
        tovnalts of fort O~tJoaaoP,~it might be at&ted that
        the msln reotl@tt 08 the town la sitwta,upon l allght
        llorrted ridge, vlth Nan(lorda Bay to tha 'uat and
        northasat, rith the Intoreorstti Oural to the
        routheart aud south, and vlth what ia knovn aa Ijo=
        B~JOU to tha northvoat. The two atreats upon which
        oattlo guarda have boa plroed, axtand tovaids the
        moth of boggy w&r00 ud to the UP&U       Oi atid
        IMJOO.
        .    %i~&     tb   SUP   ig45,   l 0itfWtt 0r 01 fsunur
         County, purohaed from the Suooaaaors of the port
         O~Oonao~ Tovnslte
                  Tansite 00. s put of the lota sndhlooks




i
                                                           ‘,
                                                                6




    ahovn ia plats Noa. Qa Ithro, and bra built and '
    ereote&a  fMa8 to tha shutting roadvaya of the
    tvo atmota, connaat~ tho enda vith tvo built
    and lreotad aattle guarda In the mlddla, vlth
    vim geto along aide of arch snd la us*    the in-
    oloaad pu't $or atook sad oattle rala- purpoaea.
    The eo8plUnt extends, not to any dofsotlva or
    ltta tU?io irlraatioa,
                   nt      but,to their oxlatutge,
                       "QIJlWTIO118
    1
          "1 ~Wouldthe tvo streota aa upped w the
    Mrt    Obtnor itovaalta  Co. qd uae4 br t& ganarul
    pttbllo,  be publio madvaya of O&mua oounty?
        .“P. In th elvent t&a tvo stmots 8rv pub110
    roadva~s of Oalhoua Oouutf, would the jvlsdiotlou
    of the Oomufaaionara Oourt attaoh therato, vlthout
    aocoptsnooby ofilolrl ordsr, vork, or vlthout
    cl8aalflartlon~
         “3. Would the plso&ng and mdttteaonoa of
    oattlo guamla~oa tti,tvo mapped atra6ta oonstltuto an
    obstnrot$o+ ot l8ldroadvajla?”
                                             pp. 59-5-6-7-9,
          We quote froaw21 Ta%aa Jurlspmtdenaa
540 ~6   546, *a tollovsr
        “i 7. bktutory Tama - 'Nblio roads' f 'H&a-
    wry.' The statute reletlag to oountr road8 r&or8
    to all publla roads rpd hQhvsy8 not dlaoontlyed
    utd oatabUrhe6   agreoablr to lav. Thi8 hss been
    coastrued to mean a mad eatabliahadby the 00r-.
    '4lsslon*rs' oourt. The exprosslonwpubllo rood'
    ia othes statute8 i8 ganarallj aonstrued to inoluddi
    aonstatuto~ aa roll as 8tbtutoq roads] . . .
          I(
           . . .
         a .9., Oountq noada ‘- gl~aaiflutian. Wnder
    stbtu!0~ dlrootlonaomla810nap8w     courtsolual~
    rosds as 0r th0 flrat,,saoond or t-birdol888.  Tha
    pmpoai ot al~aalfioationla ia ardor thst a ridi-.
    mum width. uy~ba pmkoribot! soeoNlng ta olua,~The
    preaaplbad  vidtha arat not 1888 than fortr nor nora
    thu iiu hnrrdrsdSect for rlrst and sooond alas8
    roads utd not 1088 than tventy feet for third-olrss
    roads, vlth asusova~s llxtaen foot la vldth Sor
    first and seoond class rosds snd tvelva feat flf&
    third-olus bouta.
ISOn. IL A. B4PtUU - P4tO          5




         “j.18. 8tatutory and nonatstutoryIIoads.
     Another olasalilestlonof hlghvays points to
     their o~igln aa be-   statutory or nonatstutory,
     ?rlor to 4   ltatutorf prooedure for the ea-
     tablishmant OS hlghvaya, dedlaatlon and preaerlptlon
     ware the mode8 of roqulaltlon kuovn to the common
     law. 'Phesomodes have not bean abolished by the
     statute t&t pnrorlbea   a prooeduro for the ea-
     tabllshment of rind8 by oounty offlclala. . , .
         ”. . .

           ") .15. In osneml. A8 slready notimd, a
     rlght'ot publla trav61 over land may be acquired
     rithout any es~ablliiment0r a hlghvsy by pPo-
     oaedfnga under the atrtuta. Alao, aa noticed
     here&ter, 0rri0ial adoption or evan reoognltion
     la not essential. one nonstatutory mode 0r +c-
     qulaitlon 1s by dedloatlon. DetUoatY.onmay be
     by overt tot OS the owner slgnifylng &Is in-
     tention, the dedication being accepted by publio
     use.    dso, vlthout any ovart act on the ovner*s
     part,,the publlouy ln faot trsvel over his land
     in such alreumatanceathat Intent    to dedicata
     it   to the publio uaa for h%ghvay purpoaea msy ba
     inferred.
         a&othar mode of r&Saltion is by preaorlptivo
     right voatiag br vlrtao;oi long-oontinued3ae.
     Thue publla uao may be lvldenue of the rodeppttioo,
     or~r.dedicrtion,or 0s the ovnerwa intent to dedi-
                                       or of a pre-
     cate and $ha publiols aoaepta.noe,-
     aorfptivo right of uaa.
         (I
          . . .
         “1 20.   rraacr~ptlott.           ‘ . .
         ‘Period 0s     uaa.       -   B&SOW   8dOptlOtt   Of   th0
     et&ate of Umltatlons aa prasorlbing the perlo
     of public Pas, tventy yeor8 v&a ngsrded 88 tho
     ‘xl     ,period. The longest statutory tom (ten
     years
        T    is new sooepted &a the ml&mum period. TO
     m4k0.up  the ltatutovy time, tha tons 0s 018 under
     fewer canter8  ry be tsoked on to .th& tima of -088
     under the present ovnar.’

.
Hoa R. A. Barton - r’rso 6


               oplaion HO. o-4965 of thlr        departaent    holdr that cattle
guards are obstruotlonsto public roads, re~ardlesa of whetbar
such pub110 roads are ststutoq road8 ertabllshed br the Com-
miaslonecr~ Court or whether same am non-statutoryroads eatab-
llahed by dedloatloa or pnsorlptloa.      This oplnlon discusses
fully rtatutory aad awn-rut&or7     publlo road8 8ad various 06868
dealing rith road obstruotionr a&d a aopf a? s&es ir enclosed                           _
herevlth.
          .YOU8t8te in -mph       14 0s 7~   st~t~0ui    0r fr0t8
tbrt       gomoral p&l10 bar wed to l oonsldembla ~extent ano
         the
0r th8 rtrqotr   and to 8ama aa8t   tru other 8tro.t.    If the full
hot8   diroloio.that th.  gmerti psbllo,  by lbm ~88 Of the
strretr ror many rear8 rad fs~rxorrr 61 the rtatotory limitation
psrlod of ten ye&m, brs roqufred by prmorlptioa       the right to
travel over one or both of aaid 8tmet8,    then in 8uoh etent
such 8trset or rtrsats would bo “a pub110 road or mpoBd8" of
the     oounty.    This, Ve think, di8p8e8         Of your first QU88tiOn.

               Your second qusrtlon in rabhee general and we desm
it     UTUMOe88aS7   b0 8tt6apt     t0   atWbr   8-0   in   ti8W   Of   Our   8UdWerS
t0     YOllF til'8t ud  third     qUO8tiOlU.

        fn UlllWOC t0 JOUP third qUO8tlOn, It 18 OtW OpiniOIi that
8amem8boUld ba anpered in ths aftlmative,     ii the said rtreeta
yen pub110 robdr ao outlined ia the awver to the first ques-
       Arti     784, ?ti   QOde Of TBXa8, Rake8 the obstruotllng
0r &Ublio   wad or 8tHd     a orimi8al OffSSI8r and prerorlbes a
penalty tbmfor.

                                                   Your8 tory t,puly